DETAILED ACTION
This Office Action is in response to the communication filed on 12/14/2020.
Claim 2 has been canceled. Claims 1 and 3-21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10,853,517 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g. figs. 1-2 and pages 9-14 of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Prior arts found:
Prior art US 2010/0179831 discloses various embodiments for configuring a medical database by a processor in communication with at least one storage device in a computing environment are provided. Medical data are assigned to a patient. A plurality of data types is organized for the medical data. Portions of each of the plurality of data types are designated as public and private data. A plurality of access levels is organized for the medical data. Each of the plurality of data types includes the plurality of access levels. A first access level of the plurality of access levels corresponds to the patient. The medical data is classified according to the plurality of data types, for each of the plurality of data types, according to the plurality of access levels, and according to one of the public and the private data. The medical data is encrypted in a hierarchical structure corresponding to each of the plurality of access levels.

Prior art US 2013/0318347 discloses an architecture for a data sharing system and seeks to ensure the privacy and security of users' personal information. 
Prior art US 2011/0145574 discloses a security management server includes an input unit for receiving image data from at least one network camera; a control unit for assigning an access authority level to each image data received via the input unit; and a storage unit for storing therein the image data along with the access authority levels assigned by the control unit. When receiving a request 
Prior art US 2011/0258438 discloses techniques for providing and using multiple levels of keystores for securing the keys are disclosed. The keystores store keys that are needed by users in order to access secured files. 
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "dividing, by at least one database controller, data sets of the user private data provided by at least one digital data source device into first and second data sets having first and second classifications, respectively, the first classification defining a first privacy level of the first data set of the user private data and being associated with a first encryption key, the second classification defining a second privacy level of the second data set of the user private data and being associated with a second encryption key independent of the first encryption key; storing the first data set of the user private data 
Regarding independent claim 11: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 11: "at least one data source device configured to provide user private data comprising first and second data sets having respective first and second classifications, the first classification defining a first privacy level of the first data sets of the user private data and being associated with a first encryption key, the second classification defining a second privacy level of the second data sets of the user private data and being associated with a second encryption key, the first encryption key associated with the first classification being independent of the second encryption key of the second classification, and each data source device of the at least one data source device being configured to store the first data sets of the user private data encrypted with the first 
Regarding dependent claims: Dependent claims are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.